





FIRST MODIFICATION OF NOTE, LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS




THIS FIRST MODIFICATION OF NOTE, LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Modification”) is made this 13th day of March, 2012, by and among INLAND
DIVERSIFIED VIRGINIA BEACH LANDSTOWN, L.L.C., a Delaware limited liability
company (the “Borrower”), and BANK OF AMERICA, N.A., a national banking
association (the “Lender”), and is acknowledged and consented to by INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (the “Guarantor”).







R E C I T A L S:




WHEREAS, Lender and Borrower are parties to that certain Term Loan Agreement
dated March 25, 2011 concerning a loan (the “Loan”) from Lender to Borrower in
the original principal amount of Sixty-Eight Million Three Hundred Seventy-Five
Thousand and No/100 Dollars ($68,375,000.00) (the “Original Loan Agreement”),
which finances Borrower’s real property situated in the City of Virginia Beach,
Virginia;




WHEREAS, the Loan is evidenced by a Promissory Note dated March 25, 2011 (the
"Original Note") made by Borrower and payable to the order of Lender in the
original principal amount of Sixty-Eight Million Three Hundred Seventy-Five
Thousand and No/100 Dollars ($68,375,000.00); and




WHEREAS, the parties hereto wish to modify the Original Note and Original Loan
Agreement as provided in this Modification (the Original Note, as modified in
this Modification and as may be further modified, amended or supplemented from
time to time, the "Note," and the Original Loan Agreement, as modified in this
Modification and as may be further modified, amended or supplemented from time
to time, the “Loan Agreement”).




W I T N E S S E T H:




For and in consideration of these presents, and in further consideration of the
mutual covenants and agreements herein set forth, and in consideration of the
sum of Ten and No/100 Dollars ($10.00) lawful money of the United States of
America by each of the parties to the other paid, receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby
covenant and agree as follows:




1.

Capitalized Terms.  Capitalized terms used and not defined in this Modification
shall have the meanings given to them in the Original Loan Agreement.  




2.

Loan Amount.  Borrower acknowledges and agrees that the outstanding principal
balance of the Original Note as of the date hereof is Fifty Million One Hundred
Forty Thousand and No/100 Dollars ($50,140,000.00) and that Lender has no
further obligation to advance proceeds of the Loan for any reason.








BofA / Landstown

First Modification

#464987v2










3.

Extension of Maturity Date.  The Maturity Date (as defined in the Original Note)
is hereby extended from March 25, 2012 to September 25, 2013.  Borrower
acknowledges and agrees that it shall have no further right or option to extend
the Maturity Date beyond September 25, 2013.  In confirmation of the foregoing,
Section 1A of the Original Note is hereby deleted in its entirety.




4.

Modification of Interest Rate.  Effective as of March 25, 2012, the interest
rate payable under the Note shall be reduced from (A) the BBA LIBOR Daily
Floating Rate (as defined in the Original Note) plus three hundred (300) basis
points per annum to (B) the BBA LIBOR Daily Floating Rate plus two hundred
twenty-five (225) basis points per annum.  In confirmation of the foregoing,
Section 3(a) of the Original Note is hereby amended and restated in its entirety
as follows:  




(a)

BBA LIBOR Daily Floating Rate.  The unpaid principal balance of this Note from
day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate for that day plus two hundred twenty-five (225) basis points per annum.
 The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by Lender from time to time) as determined
for each Business Day at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Lender’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs.  A “London
Banking Day” is a day on which banks in London are open for business and dealing
in offshore dollars.  Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.




5.

Loan Extension Fee.  In consideration of this Modification, on or before the
date of this Modification, Borrower shall pay to Lender a Loan extension fee in
the amount of $75,210.00 (0.15% of $50,140,000.00).  Such Loan extension fee
shall be fully earned and non-refundable when paid.




6.

Costs and Expenses.  Borrower shall pay or reimburse Lender for all costs and
expenses, including, without limitation, attorneys' fees and expenses, title and
lien search fees and appraisal fees, incurred by Lender with respect to this
Modification.




7.

No Defenses.  Borrower hereby represents and warrants to Lender that the Loan
Documents are in full force and effect, that Lender has complied with all of its
obligations under the Loan Documents and that Borrower has no claims or
counterclaims against Lender or offsets or defenses under the Note and/or the
other Loan Documents.




8.

Effect of Modification.  This Modification shall modify the Original Note and
the Original Loan Agreement.  All of the other terms and conditions of the
Original Note, the Original Loan Agreement and the other Loan Documents, except
as specifically modified herein





2

BofA / Landstown

First Modification

#464987v2










or in other documents delivered in connection herewith, shall remain unchanged
and in full force and effect and are hereby ratified and reaffirmed by Borrower
and Lender.  In the event of any inconsistency or contradiction between the
terms of the Original Note, the Original Loan Agreement and the other Loan
Documents and the terms of this Modification, the terms of this Modification
shall govern and control.  Each and every one of the terms and provisions of
this Modification shall be binding upon and shall inure the benefit of the
parties hereto and their respective heirs, successors, personal representatives
and assigns.




9.

Ratification of Deed of Trust.  Borrower hereby ratifies and reaffirms that
certain Credit Line Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Financing Statement dated March 25, 2011, recorded in the Clerk’s
Office, Circuit Court, City of Virginia Beach, Virginia (the “Clerk’s Office”),
as Instrument Number 20110412000371340, as amended by a First Modification to
Credit Line Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Financing Statement dated June 16, 2011, recorded in the Clerk’s Office as
Instrument Number 20110713000700220, from Borrower to the trustee named therein
for the benefit of Lender (as further amended, restated and/or supplemented from
time to time, the “Deed of Trust”), and confirms that the lien of the Deed of
Trust secures the obligations of Borrower under the Note and the other Loan
Documents, as modified by this Modification.




10.

Joinder by Guarantor.  Guarantor joins into this Modification to (i) consent to
the terms and conditions of this Modification, (ii) agree that this Modification
does  not and shall not in any manner impair or diminish his indebtedness,
duties and obligations under the Guaranty, (iii) confirm and agree that Lender
has complied with all of its duties and obligations under the Loan Documents and
that Guarantor has no claims against Lender or offsets or defenses with respect
to the Loan; and (iv) acknowledge and agree that the Guaranty is in full force
effect and is hereby ratified and confirmed.




11.

Applicable Law.  This Modification shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.




12.

Counterparts.  This Modification may be executed in two or more counterparts
which, when taken together, shall constitute but one and the same document.







[Executions Begin on the Following Page]





3

BofA / Landstown

First Modification

#464987v2













IN WITNESS WHEREOF, Borrower, Lender and Guarantor, intending to be executed and
delivered under seal, have executed and delivered these presents or caused these
presents to be executed and delivered under seal as of the year and day first
above written.




BORROWER:




INLAND DIVERSIFIED VIRGINIA BEACH LANDSTOWN, L.L.C.,

  a Delaware limited liability company




By:

Inland Diversified Real Estate Trust, Inc.,

  its sole member




By:

/s/ Barry L. Lazarus                             (SEAL)

Name:

Barry L. Lazarus

Title:

President




STATE OF ILLINOIS

COUNTY OF DUPAGE, TO WIT:




I, the undersigned Notary Public, in and for the state and county aforesaid, do
hereby certify that, Barry L. Lazarus, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the President of Inland Diversified Real Estate
Trust, Inc., the sole member of Inland Diversified Virginia Beach Landstown,
L.L.C., a Delaware limited liability company, and that he, in such capacity,
being authorized so to do, executed the foregoing document for the purposes
therein contained, by signing his name on behalf of the limited liability
company.

GIVEN under my hand and seal this 7th  day of March, 2012.







/s/ Ruth E. Winter

Notary Public

[Notarial Seal]

Notary Registration #:  815-455-4247




My Commission expires: 7-12-15













[Executions Continue on the Following Page]





4

BofA / Landstown

First Modification

#464987v2










LENDER:




BANK OF AMERICA, N.A.,

  a national banking association,




By:

/s/ Patricia H. Gardenhire            (SEAL)

Name:

Patricia H. Gardenhire

Title:

Vice President










STATE OF GEORGIA

COUNTY OF WAKE,   TO WIT:




The foregoing document was acknowledged before me this 14th day of March, 2012,
by Patricia H. Gardenhire, who is a Vice President of Bank of America, N.A., a
national banking association, on behalf of the bank.




/s/ Stephanie H. Carr

Notary Public

[Notarial Seal]

Notary Registration #:  




My Commission expires: 11-01-2012










[Executions Continue on the Following Page]





5

BofA / Landstown

First Modification

#464987v2










GUARANTOR:




INLAND DIVERSIFIED REAL

ESTATE TRUST, INC.,

   a Maryland corporation







By:

/s/ Barry L. Lazarus

 (SEAL)

Name:

Barry L. Lazarus

Title:

President




STATE OF ILLINOIS

COUNTY OF DUPAGE, TO WIT:




I, the undersigned Notary Public, in and for the state and county aforesaid, do
hereby certify that, Barry L. Lazarus, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the President of Inland Diversified Real Estate
Trust, Inc., and that he, in such capacity, being authorized so to do, executed
the foregoing document for the purposes therein contained, by signing his name
on behalf of the corporation.

GIVEN under my hand and seal this 7th day of March, 2012.







/s/ Ruth E. Winter

Notary Public

[Notarial Seal]

Notary Registration #:  815-455-4247




My Commission expires: 7-12-15








6

BofA / Landstown

First Modification

#464987v2


